Case 0:20-cv-62369-RS Document 1 Entered on FLSD Docket 11/19/2020 Page 1 of 4




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                  FORT LAUDERDALE DIVISION

                                   CASE NO.

 GUSTAVO ARAUJO,

                   Plaintiff,
 v.

 MIDLAND CREDIT MANAGEMENT INC.,

             Defendants.
 _____________________________/

          NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT BASED
      ON FEDERAL QUESTION JURISDICTION UNDER 28 U.S.C. §§ 1331 AND 1441

        Defendant MIDLAND CREDIT MANAGEMENT INC. (“MCM”) hereby files this Notice

 of Removal, pursuant to 28 U.S.C. §§ 1331 and 1441, and removes to the United States District

 Court for the Southern District of Florida, the cause of action currently pending in the County

 Court of the Eleventh Judicial Circuit, in and for Miami-Dade County, Florida, styled Gustavo

 Araujo v. Midland Credit Management, Inc., Case No. COCE-20-027709, on the following

 grounds:

        1.         This Notice of Removal is founded and based upon a federal question pursuant to

 28 U.S.C. §§ 1331 and 1441. Plaintiff, Gustavo Araujo (“Plaintiff”), originally filed this civil

 action on or about October 12, 2020, in the County Court in and for Broward County, Florida, and

 served the action on Defendant on October 20, 2020. Plaintiff is seeking monetary damages from

 the Defendant. As required by 28 U.S.C. § 1446(a), a copy of the process, pleadings, orders and

 other documents presently contained in the state court file and available for copying are attached

 to this Notice.
Case 0:20-cv-62369-RS Document 1 Entered on FLSD Docket 11/19/2020 Page 2 of 4




 A.     CONSENT TO REMOVAL

        2.      Defendant Midland Credit Management, Inc. is the only defendant.

 B.     TIMELINESS OF REMOVAL

        3.      Defendants were served on October 20, 2020. Accordingly, this Notice of Removal

 is timely filed within thirty (30) days of the date of service pursuant to 28 U.S.C. § 1446(b).

 C.     THE VENUE REQUIREMENT IS MET

        4.      Venue of this removal is proper under 28 U.S.C. § 1441(a) because this Court is

 the United States District Court for the district and division corresponding to the place where the

 state-court action is pending.

 D.     FEDERAL QUESTION AT ISSUE

        5.      Plaintiff alleges purported claims under the Fair Debt Collection Act, 15 U.S.C. §

 1692e. Plaintiff’s Complaint is removable to the United States District Court for the Southern

 District of Florida because the Complaint presents a federal question. Specifically, 28 U.S.C. §

 1331 provides that “district courts shall have original jurisdiction over all civil actions arising

 under the Constitution, laws, or treaties of the United States.” See 28 U.S.C. § 1331. Plaintiff’s

 claims provide the basis for this Court’s jurisdiction as she has brought suit under the laws of the

 United States. Accordingly, Midland Funding is entitled to remove this action in accordance with

 28 U.S.C. § 1441(a).

 E.     NOTICE TO PARTIES AND TO THE CIRCUIT COURT

        6.      Written notice of the filing of this Notice of Removal is being served on Plaintiff,

 and a copy of this Notice of Removal is being filed with the Clerk of the Circuit Court for the

 Seventeenth Judicial Circuit, in and for Broward County, Florida, in compliance with 28 U.S.C.

 1446(d).




                                                  2
Case 0:20-cv-62369-RS Document 1 Entered on FLSD Docket 11/19/2020 Page 3 of 4




          WHEREFORE, Defendant Midland Credit Management, Inc. requests that the above-

 styled action now pending against them in Broward County Court, Florida, be removed to this

 Court.

 Dated: November 19, 2020
                                                Respectfully Submitted,

                                                HOLLAND & KNIGHT LLP
                                                Attorneys for Defendant Midland Credit
                                                Management, Inc.
                                                701 Brickell Ave., Suite 3300
                                                Miami, FL 33131
                                                Telephone: (305) 374-8500
                                                Facsimile: (305) 789-7799

                                                By:   s/ Cory Eichhorn
                                                       Cory Eichhorn
                                                       Florida Bar No. 576761
                                                       Cory.Eichhorn@hklaw.com

                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 19th day of November, 2020, I electronically filed the

 foregoing document with the Clerk of the Court using CM/ECF. I also certify that the foregoing

 document is being served this day on all counsel of record on the attached Service List in the

 manner specified, either via transmission of Notices of Electronic Filing generated by CM/ECF or

 in some other authorized manner for those counsel or parties who are not authorized to receive

 electronically Notices of Electronic Filing.

                                                     s/Cory Eichhorn
                                                Cory Eichhorn
                                                Florida Bar No. 576761
                                                Attorney for Defendant Midland Funding LLC
                                                Holland & Knight LLP
                                                701 Brickell Avenue, Suite 3300
                                                Miami, FL 33131
                                                Telephone: (305) 374-8500
                                                Facsimile: (305) 789-7799
                                                Cory.Eichhorn@hklaw.com



                                                  3
Case 0:20-cv-62369-RS Document 1 Entered on FLSD Docket 11/19/2020 Page 4 of 4




                                SERVICE LIST

 Jibrael Hindi, Esq.
 E-mail: jibrael@jibraellaw.com
 Thomas J. Patti, Esq.
 E-mail: tom@jibraellaw.com
 The LAW OFFICES OF JIBRAEL S. HINDI
 110 SE 6th Street, Suite 1744
 Fort Lauderdale, Florida 3330 l
 Phone: 954-907-1136
 Fax: 855-529-9540
 Attorneys for Plaintiff




                                       4
